OPINION

Per Curiam:

At the conclusion of a preliminary examination, Joseph Wolzok was ordered to stand trial for possession of a controlled substance (heroin), a felony under Nev. Rev. Stat. § 453.336 and 453.161. Wolzok then filed a pretrial petition for a writ of habeas corpus challenging the existence of probable cause to support the charged offense.
The district judge considered and denied the habeas petition and, in this appeal, the same contention is reasserted.
The record establishes that on June 3, 1976, a Las Vegas police officer, with the aid of binoculars, observed Wolzok and three other individuals sitting in a baseball park, heating an object over a small fire. Using hypodermic syringes, two members of the group extracted a substance from the object in the fire and injected it into their arms. The procedure was then repeated. A short time later the group drove away together, taking with them the paraphernalia they had just used. They were subsequently stopped and arrested; pursuant to the arrest, two hypodermic syringes and a homemade “cooker” were seized. A chemical analysis showed that the “cooker” contained heroin residue.
The facts here are similar to those in Sheriff v. Benson, 89 *49Nev. 160, 509 P.2d 554 (1973), where this court held analogous circumstances sufficient “to establish the necessary intent to support the order of the magistrate to hold [the defendant] for trial.” Benson, 89 Nev. at 163, 509 P.2d at 556. Perceiving no error in the district judge’s order denying the habeas petition, we affirm. Nev. Rev. Stat. § 453.570. Abbott v. Sheriff, 87 Nev. 397, 487 P.2d 1067 (1971); Sharkey v. State, 85 Nev. 574, 459 P.2d 769 (1969); Doyle v. State, 82 Nev. 242, 415 P.2d 323 (1966).